 

Exhibit 10.4
EAGLE SAVINGS BANK
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
RECITALS:
WHEREAS, Eagle Savings Bank, an Ohio corporation, (the “Bank”), has previously
adopted the Eagle Savings Bank Supplemental Executive Retirement Plan (the
“Prior Plan”) effective as of July 1, 2010; and
WHEREAS, in connection with the conversion of the Bank from the mutual to the
stock form of organization, the Bank desires to amend and restate the Prior Plan
in order to make certain changes; and
WHEREAS, Section 6.4 of the Prior Plan provides that the plan may be amended
from time to time and this Eagle Savings Bank Amended and Restated Supplemental
Executive Retirement Plan (the “Plan”) shall supersede and replace the Prior
Plan.
NOW, THEREFORE, the Bank hereby amends and restates the Plan as follows:
ARTICLE I
GENERAL
1.1

Purpose of the Plan.   The purpose of this Plan is to reward certain management
and highly compensated employees of the Bank who have contributed to the Bank’s
success and are expected to continue to contribute to such success in the
future.

1.2

Plan Benefits Generally.   Pursuant to the Plan, the Bank may provide to each
Participant such benefit as provided on the terms and conditions contained in
the Plan and the Participant’s individual Participation Agreement.

1.3

Effective Date.   The Plan was originally effective as of July 1, 2010, and the
Plan is amended and restated as of January 1, 2017.

ARTICLE II
DEFINITIONS
2.1

Accrued Benefit Liability.   Accrued Benefit Liability shall mean with respect
to each Participant, the amount of accrued liability for the Participant at the
time of Separation from Service. For purposes of this Plan and the Participation
Agreement, the Accrued Benefit Liability shall mean the amount accrued by the
Bank to fund the future benefit expense associated with this Plan and
Participation Agreement as it relates to a specific Participant. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including APB 12 and FAS 106. Accordingly,
the Bank shall establish a liability retirement account for the Executive into
which appropriate accruals shall be made using a reasonable discount rate, which
is at least equal to the Applicable Federal Rate (AFR), and which may be
adjusted from time to time.

2.2

Administrator.   Administrator shall mean the Bank as defined herein.

2.3

Bank.   Eagle Savings Bank.

2.4

Beneficiary.   Beneficiary means the person or persons designated by a
Participant as his beneficiary in accordance with the provisions of Article V
and subject to the Participation Agreement. Each Participant may at any time,
and from time to time, change any previous Beneficiary designation, without
notice to or consent from any previously designated Beneficiary, by amending
their previous designation of a form prescribed by the Administrator. If no
person shall be designated by the Participant as a Beneficiary, or if the
designated Beneficiary shall not survive the Participant, payment of their
interest shall be made to the Participant’s estate.

 


--------------------------------------------------------------------------------

 

2.5

Board.   Board means the Board of Directors of the Bank.

2.6

Cause.   Cause shall have the meaning set forth in Section 4.2.

2.7

Change in Control.   Provided that such definition shall be interpreted in a
manner that is consistent with Code Section 409A and regulations thereunder, a
“Change in Control” of the Bank (which, for purpose of this Section 2.7 shall
mean Eagle Bank but not any of its affiliates or subsidiaries) shall mean the
first to occur of any of the following:

(a)   the date that any one person or persons acting as a group acquires
ownership of Bank stock constituting more than fifty percent (50%) of the total
fair market value or total voting power of the Bank;
(b)   the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Bank
possessing thirty percent (30%) or more of the total voting power of the stock
of the Bank;
(c)   the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Bank that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Bank immediately prior to
such acquisition; or
(d)   the date that a majority of members of the Bank’s Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or elections.
Notwithstanding anything in this Plan to the contrary, in no event shall a
conversion of the Bank from the mutual to the stock form of organization
constitute a “Change in Control for purposes of this Plan.
2.8

ERISA.   The Employee Retirement Income Security Act of 1974, as amended from
time to time.

2.9

Executive.   Executive means an employee of the Bank who is considered part of a
select group of management or highly compensated employee of the Bank and is
designated by the Administrator as eligible to participate in the Plan.

2.10

Normal Retirement.   Normal Retirement means Participant’s Separation of Service
for any reason, other than for Cause, after such Participant has readied their
Normal Retirement Age.

2.11

Normal Retirement Age.   Normal Retirement Age means the normal retirement age
set forth in the Participant’s Participation Agreement.

2.12

Participant.   Participant means any Executive who elects to participate in the
Plan by entering into a Participation Agreement in accordance herewith. The
Administrator may, from time to time in its sole discretion, with Cause, revoke
a Participant’s participation in the Plan upon ninety (90) days’ written notice.
The Administrator may from time to time, in its sole discretion without Cause,
revoke a Participant’s participation upon the mutual consent of the Participant
and Administrator.

2.13

Participation Agreement.   Participation Agreement means a written agreement
between the Bank and a Participant, pursuant to which the Bank agrees to make a
SERP Benefit payment, or payments, in accordance with the Plan and the
Participation Agreement. Each Participation Agreement shall contain such
information, terms and conditions as the Administrator in its discretion may
specify, including without limitation, the following:

(a)

the effective date of the Participant’s participation in the Plan;

(b)

the Participant’s Normal Retirement Age;

(c)

the SERP Benefits to which the Participant is entitled under the Plan and, the
form such benefits are to be paid in (i.e. installments or lump sum);

 

2


--------------------------------------------------------------------------------

 

(d)

the identity of the Participant’s Beneficiary; and

(e)

any other provisions which supplement the terms and conditions contained in the
Plan and which are not inconsistent with the terms and conditions of the Plan.

2.14

Plan.   Plan means Amended and Restated Eagle Savings Bank Supplemental
Executive Retirement Plan as the same may be amended from time to time.

2.15

Plan Year.   Plan Year shall mean calendar year.

2.16

Separation from Service.   As provided by regulations promulgated under the
Internal Revenue Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
to exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract.

2.17

SERP Benefit.   SERP Benefit means, with respect to each Participant, an annual
cash benefit in the amount determined pursuant to the Participant’s
Participation Agreement, minus any offset amounts specified therein.

2.18

Service Recipient.   As provided by regulations promulgated under Code
Section 409A, Service Recipient shall mean the Bank or person for whom the
services are performed and with respect to whom the legally binding right to
compensation arises, and all persons with whom such person would be considered a
single employer under Code Section 414(b) (employees of controlled group of
corporations), and all persons with whom such person would be considered a
single employer under Code Section 414(c) (employees of partnerships,
proprietorships, etc., under common control).

2.19

Vesting.   The Participant’s ownership rights in the SERP Benefit shall arise,
or vest, solely with the occurrence of those conditions precedent to Vesting as
contained in the Participation Agreement.

2.20

Year of Service.   For each calendar year a Participant is employed by the Bank,
such Participant shall be credited with one (1) year of service.

ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1

Eligibility.   The Administrator, in its sole discretion, shall from time to
time determine those Executive(s) who shall be eligible to participate in the
Plan.

3.2

Participation.   Each Executive who is eligible to participate in the Plan shall
enroll in the Plan by entering into a Participation Agreement and completing
such other forms and furnishing such other information as the Administrator may
request. An Executive’s participation in the Plan shall commence as of the date
specified in the Participation Agreement.

ARTICLE IV
BENEFITS
4.1

SERP Benefit.   Each Participant, subject to the terms and conditions of his
Participation Agreement, shall become entitled to receive such benefits as set
forth in the executed Participation Agreement.

4.2

No Benefits Payable Upon Separation from Service for Cause.   Notwithstanding
anything herein or in the Participation Agreement to the contrary, no benefits
shall be payable, at the discretion of the Bank, to any Participant who has a
Separation from Service for Cause.

For purposes hereof, a Participant who has a Separation from Service for any of
the following reasons shall be regarded as having been terminated for Cause:
(a)

engaging in willful or grossly negligent misconduct that is materially injurious
to the Bank;

 

3


--------------------------------------------------------------------------------

 

(b)

embezzlement or misappropriation of funds or property of the Bank;

(c)

conviction of a felony or the entrance of a plea of guilty or nolo contendere to
a felony;

(d)

conviction of any crime involving fraud, dishonesty, moral turpitude or breach
of trust or the entrance of a plea of guilty to such a crime;

(e)

failure or refusal by the Participant to devote full business time and attention
to the performance of his or her duties and responsibilities if such breach has
not been cured within fifteen (15) days after notice is given to the
Participant; or

(f)

issuance of a final non-appealable order or other direction by a Federal or
state regulatory agency prohibiting the Participant’s employment in the business
of banking.

4.3

Distributions to Specified Employee.   Notwithstanding anything herein to the
contrary, if any Participant is a Specified Employee upon a Separation from
Service for any reason other than death, distributions to such Participant shall
not commence until the first day of the seventh month following the date of
Separation from Service (or, if earlier, the date of death of the Participant).
If distributions are to be made in annual installments, the second installment
and all those thereafter will be made on the applicable anniversaries of the
Participant’s Separation from Service. A “Specified Employee” means a key
employee (as defined in Code Section 416(i) without regard to paragraph
(5) thereof) of a corporation any stock which is publicly traded on an
established securities market or otherwise.

ARTICLE V
BENEFICIARY
5.1

Beneficiary.   For purposes of this section, the Participant’s executed
Participation Agreement shall dictate the Participant’s rights and
responsibilities regarding the Participant’s Beneficiary.

ARTICLE VI
PLAN ADMINISTRATION
6.1

Administration.

(a)   General.   The Plan shall be administered by the Administrator. The
Administrator shall have sole and absolute discretion to interpret where
necessary all provisions of the Plan and each Participation Agreement
(including, without limitation, by supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan, a Participation Agreement, or between the Plan and a Participation
Agreement), to determine the rights and status under the Plan of Participants or
other persons, to resolve questions or disputes arising under the Plan and to
make any determinations with respect to the benefits payable under the Plan and
the persons entitled thereto as may be necessary for the purposes of the Plan.
The Administrator’s determination of the rights of any Executive or former
Executive hereunder shall be final and binding on all persons, subject only to
the claims procedures outlined in Article 7 hereof.
(b)   Delegation of Duties.   The Administrator may delegate any of its
administrative duties, including, without limitation, duties with respect to the
processing, review, investigation, approval and payment of benefits payable
hereunder, to a named administrator or administrators.
6.2

Regulations.   The Administrator may promulgate any rules and regulations it
deems necessary in order to carry out the purposes of the Plan or to interpret
the provisions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Administrator shall, subject only to
the claims procedure outlined in Article 7 hereof, be final and binding on all
persons.

6.3

Revocability of Administrator/Bank Action.   Any action taken by the
Administrator with respect to the rights or benefits under the Plan of any
Executive or former Executive shall be revocable by the Administrator as to
payments not yet made to such person in order to correct any incorrect payment
to a Participant or a Beneficiary, and then only to the extent necessary to
correct such error. Acceptance

 

4


--------------------------------------------------------------------------------

 

of any benefits under the Plan constitutes acceptance of, and agreement to, the
Administrator’s making any appropriate adjustments in future payments to such
person (or to recover from such person) any excess payment or underpayment
previously made to such person.
6.4

Amendment or Modification.   The Bank may, at any time, in its sole discretion,
amend or modify the Plan in whole or in part, except that no such amendment or
modification shall have any retroactive effect to reduce any amounts allocated
to a Participant’s Accounts, and provided that such amendment or modification
complies with Codes Section 409A and related regulations thereunder. The Plan
replaces and supersedes the Prior Plan in its entirety.

6.5

Plan Termination.    The Bank further reserves the right to terminate the Plan
in whole or in part, in the following manner, except that no such termination
shall have any retroactive effect to reduce any amounts allocated to a
Participant’s vested SERP Benefit account and provided that such termination
complies with Codes Section 409A and related regulations thereunder:

(a)   The Bank, in its sole discretion, may terminate the Plan and distribute
Participants’ vested SERP Benefit amounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Bank and
no other similar arrangements are adopted by the Bank within a three (3) year
period from the date of termination; or
(b)   The Bank may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute the Participant’s vested SERP Benefit no
earlier than thirty (30) days prior to the Change-in-Control and no later than
twelve (12) months after the effective date of the Change-in-Control, provided
however that the Bank terminates all other similar arrangements.; or
(c)   The Bank may decide, in its sole discretion, to terminate the Plan in the
event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participant’s vested SERP
Benefit are distributed to Participants and are included in the Participants’
gross income in the latest of; (i) the calendar year in which the termination
occurs; (ii) the calendar year in which the amounts deferred are no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which payment is administratively practicable.
6.6

Withholding.   The Bank shall deduct from any distributions hereunder any taxes
or other amounts required by law to be withheld therefrom.

ARTICLE VII
CLAIMS ADMINISTRATION
7.1

General.   If a Participant, Beneficiary or his or her representative is denied
all or a portion of an expected Plan benefit for any reason and the Participant,
Beneficiary or his or her representative desires to dispute the decision of the
Administrator, he/she must file a written notification of his or her claim with
the Administrator.

7.2

Claims Procedure.   Upon receipt of any written claim for benefits, the
Administrator shall be notified and shall give due consideration to the claim
presented. If any Participant or Beneficiary claims to be entitled to benefits
under the Plan and the Administrator determines that the claim should be denied
in whole or in part, the Administrator shall, in writing, notify such claimant
within ninety (90) days of receipt of the claim that the claim has been denied.
The Administrator may extend the period of time for making a determination with
respect to any claim for a period of up to ninety (90) days, provided that the
Administrator determines that such an extension is necessary because of special
circumstances and notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If the claim is denied
to any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

(a)

the specific reason or reasons for denial of the claim;

 

5


--------------------------------------------------------------------------------

 

(b)

a specific reference to the Plan provisions on which the denial is based;

(c)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)

an explanation of the provisions of this Article.

7.3

Right of Appeal.   A claimant who has a claim denied under Section 7.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial under
Section 7.2.

7.4

Review of Appeal.   Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision which shall be binding
on all parties subject to Section 7.7 below. The decision shall specifically
state its reasons and pertinent Plan provisions on which it relies. The
Administrator’s decision shall be issued within sixty (60) days after the appeal
is filed, except that the Administrator may extend the period of time for making
a determination with respect to any claim for a period of up to sixty (60) days,
provided that the Administrator determines that such an extension is necessary
because of special circumstances and notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the circumstances requiring
the extension of time and the date by which the Plan expects to render a
decision.

7.5

Designation.   The Administrator may designate any other person of its choosing
to make any determination otherwise required under this Article. Any person so
designation shall have the same authority and discretion granted to the
Administrator hereunder.

7.6

Litigation Costs.   If a claimant brings a lawsuit for benefits hereunder, to
enforce any right hereunder or for other relief arising out of the terms of the
Plan, the costs and expenses of litigation by any party shall be borne by the
losing party. The prevailing party shall recover as expenses all reasonable
attorney fees incurred by it in connection with the proceedings or any appeals
therefrom.

ARTICLE VIII
MISCELLANEOUS
8.1

Administrator.   The Administrator is expressly empowered to interpret the Plan
and to determine all questions arising in the administration, interpretation,
and application of the Plan; to employ actuaries, accountants, counsel, and
other persons it deems necessary in connection with the administration of the
Plan; to request any information from the Bank it deems necessary to determine
whether the Bank would be considered insolvent or subject to a proceeding in
bankruptcy; and to take all other necessary and proper actions to fulfill its
duties as Administrator. The Administrator is relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
except any breach of duty to the Participants or Beneficiaries. If any
individual person shall have been delegated the duties or responsibilities as
Administrator, such person shall not be liable for any actions by him or her
hereunder unless due to his or her own gross negligence or willful misconduct
and shall be indemnified and saved harmless by the Bank from and against all
personal liability to which he or she may be subject by reason of any act done
or omitted to be done in his or her official capacity as Administrator in good
faith in the administration of the Plan, including all expenses reasonably
incurred in his or her defense in the event the Bank fails to provide such
defense upon the request.

8.2

No Assignment.   No benefit under the Plan or a Participation Agreement shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any such action shall be void for all
purposes of the Plan or a Participation Agreement. No benefit shall in any
manner be subject to the debts, contracts, liabilities, engagements, or torts of
any person, nor shall it be subject to attachments or other legal process for or
against any person.

 

6


--------------------------------------------------------------------------------

 

8.3

No Employment Rights.   Participation in this Plan and execution of a
Participation Agreement shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Bank, or give a Participant
or Beneficiary, or any other person, any right to any payment whatsoever, except
to the extent of the benefits provided for hereunder. Each Participant shall
remain subject to discharge to the same extent as if this Plan had never been
adopted and the Participation Agreement had never been executed.

8.4

Incompetence.   If the Administrator determines that any person to whom a
benefit is payable under this Plan is incompetent by reason of physical or
mental disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another individual for the
Participant’s benefit without responsibility of the Administrator to see to the
application of such payments. Any payment made pursuant to such power shall, as
to such payment, operate as a complete discharge of the Bank, the Administrator,
and their representatives.

8.5

Identity.   If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the Bank
or Administrator incident to such proceeding or litigation shall be charged
against the SERP Benefit of the affected Participant.

8.6

No Liability.   No liability shall attach to or be incurred by any employee of
the Bank or Administrator individually under or by reason of the terms,
conditions, and provisions contained in this Plan, or for the acts or decisions
taken or made hereunder or in connection therewith; and. as a condition
precedent to the establishment of this Plan or the receipt of benefits
hereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

8.7

Expenses.   Except as otherwise provided in the Plan, all expenses incurred in
the administration of the Plan shall be paid by the Bank.

8.8

Amendment and Termination.   The Bank shall have the sole authority to modify,
amend, or terminate this Plan subject to those limitations provided hereinabove.

8.9

Bank Determinations.   Any determinations, actions, or decisions of the Bank
(including but not limited to, Plan amendments and Plan termination and the
Participation Agreement) shall be made by the Board in accordance with its
established procedures or by such other individuals, groups, or organizations
that have been properly delegated by the Board to make such determination or
decision.

8.10

Construction.   All questions of interpretation, construction or application
arising under or concerning the terms of this Plan and any Participation
Agreement shall be decided by the Administrator, in its sole and final
discretion, whose decision shall be final, binding and conclusive upon all
persons.

8.11

Governing Law.   To the extent not preempted by federal law, this Plan shall be
governed by, construed and administered under the laws of the State of Ohio.

8.12

Severability.   Should any provision of the Plan or any regulations adopted
hereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall immediately adopt a new
provision or regulation to take the place of the one held illegal or invalid.

8.13

Headings.   The headings contained in the Plan are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge, or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

8.14

Terms.   Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 

7


--------------------------------------------------------------------------------

 

8.15

Ownership of Assets; Relationship with Bank.   Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Bank and any
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Bank under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Bank.

8.16

Deposits in Trust.   The Bank may, at its sole discretion, establish with a
corporate trustee a grantor rabbi trust under which all or a portion of the
assets of the Plan are to be held, administered and managed. The trust agreement
evidencing the trust shall conform with the terms of Revenue Procedure 92-64 or
any successor procedure. The Bank in its sole discretion may make deposits to
augment the principal of such trust.

8.17

Right of Setoff.   The Bank may, to the extent permitted by applicable law,
deduct from and setoff against any amounts payable to a Participant from this
Plan such amounts as may be owed by a Participant to the Bank, although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff; provided, however,
that this setoff may occur only at the date on which the amount would otherwise
be distributed to the Participant as required by Code Section 409A. By electing
to participate in the Plan and deferring compensation hereunder, the Participant
agrees to any deduction or setoff under this Section 8.17 which is allowed by
law.

8.18

409A Compliance.   This Plan will, at all times, be operated in good faith
compliance with Code Section 409A of the Code and regulations thereunder (and
any subsequent IRS notices or guidance). In the event that any provision of this
Plan is inconsistent with Code Section 409A or such guidance, then the
applicable provisions of Code Section 409A shall supersede such provision.
Nothing herein shall be construed as an entitlement to our guarantee of any
particular tax treatment to a Participant.

Executed this      day of                  , 2017.
EAGLE SAVINGS BANK
By:

   


Title:

   


 

8


--------------------------------------------------------------------------------